Marston, C. J.
These cases are substantially alike, and in each the judgment must be reversed. This court has held recently in several cases that the garnishee’s disclosure in justice’s court must show a liability to the principal defendant before a judgment can be rendered thereon. If the disclosure is ambiguous, leaving it uncertain whether any indebtedness exists, or if so, to whom, and the ease substantially rests upon that, the plaintiff must fail. The garnishee is the plaintiff’s witness, and the burden of proof is upon Mm to make out by that witness a prima facie case. •
Judgments reversed with costs.
The other Justices concurred.